t c summary opinion united_states tax_court albert chen and nai-fen chen petitioners v commissioner of internal revenue respondent docket no 12982-12s filed date ronald jay cohen for petitioners peter n scharff for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition wa sec_1 unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioners are entitled to a deduction for expenses on schedule c profit or loss from business are entitled to an abandonment_loss deduction and are liable for a sec_6662 accuracy- related penalty background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in new york when the petition was filed albert chen petitioner husband is a retired civil engineer during his employment as a civil engineer he designed and constructed power plant structures at pacific gas electric he has over years of experience in design and construction supervision although petitioner is retired in he performed work for several companies on a contract basis nai-fen chen petitioner wife is a retired registered nurse she retired around she entered the real_estate business in or around and later became a licensed real_estate agent in petitioner wife received nonemployee compensation of dollar_figure from keller williams realty and a commission from weichert realtors of dollar_figure in or around petitioners purchased an 81-acre parcel of land in the town of greenville new york town petitioners currently reside in a single_family_residence on that property in or around petitioners decided to develop and subdivide the property with a plan to sell individual residential lots petitioners prepared a business plan under which the land would be subdivided into lots and a one-family home would be built on each lot over the next several years petitioners hired land-use professionals who provided topographical mapping land surveying subdivision design soil testing and other related_services in preparation for submitting a plan to the town planning board board for subdivision approval petitioners entered into an agreement with one of the land use professional companies mjs engineering pc mjs to assist with planning for the subdivision of the property and drafting the subdivision plans for submission to the board through mjs petitioners submitted their first subdivision plan to the board in and enclosed the required escrow payment mjs submitted several revised applications over the next several years including and over that same time period petitioners made additional escrow payments to the board as requested in late the board granted preliminary approval for the subdivision plans in date petitioners submitted an additional escrow payment to the board in date mjs submitted to the board a well location plan and indicated that mjs would submit an application to the health department for a review of the proposed septic systems and wells the record does not indicate that mjs performed any further activity on behalf of petitioners in pursuit of the subdivision plans for the property throughout the term of petitioners’ contract with mjs mjs submitted to petitioners itemized billing statements for their services and the amount billed for those services the itemized statements concern primarily subdivision planning activities including work performed by mjs in drafting the subdivision application_for petitioners claimed schedule c expense deductions relating to legal and professional services incurred by the hiring of land use professionals and for amounts paid in escrow to the board for their land developing and subdivision activity petitioners also claimed deductions for car and truck expenses meal and entertainment_expenses depreciation expenses and home_office and advertising expenses related to the land development project respondent issued petitioners a notice_of_deficiency dated date disallowing the claimed schedule c expense deductions determining that petitioners were not engaged in a trade_or_business with respect to the development of the property and that their expenses were capital expenditures with respect to the property discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 additionally deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed for the taxable_year indopco inc v commissioner u s pincite 292_us_435 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 because the court decides this case without regard to the burden_of_proof sec_7491 is inapplicable trade_or_business expense sec_2 sec_162 provides that t here shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 does not however permit current deductions for startup or preopening expenses_incurred by taxpayers before beginning business operations sec_195 794_f2d_1157 6th cir rev’g 83_tc_103 t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 with regard to the ownership and potential development of real_property it is necessary to determine whether the ownership and development of the property rises to the level of a trade_or_business which requires an examination of the facts on a case-by-case basis see 312_us_212 where postpurchase activities related to development are only in their to the extent petitioner wife was engaged in a trade_or_business as a real_estate_professional petitioners did not show which expenses related to the real_estate business show whether such expenses were ordinary and necessary expenses of the real_estate business or substantiate the expenses as required by the code exploratory or formative stages then those activities do not rise to the level of a trade_or_business christian v commissioner tcmemo_1995_12 respondent relying on 91_tc_660 and christian alleges that petitioners were not engaged in a trade_or_business because petitioners did not have any prior experience with real_estate development the property remained undeveloped as of the time of trial petitioners did not sell any of the plots and petitioners have not demonstrated a profit from their activity in polakis the taxpayer a vascular surgeon purchased approximately acres of undeveloped land at the time of purchase the land was zoned as agricultural property and the minimum parcel size was acres consistent with the zoning of the property the taxpayer used or leased the land for farming and other agricultural activities the taxpayer later investigated whether the property could in fact be developed in this pursuit he informally contacted three individuals regarding development financing and contract work he did not enter into any contractual relationship with these individuals the contractor contacted several members on the planning commission obtained a copy of an applicable environmental impact report and investigated the technical requirements for the development of the property the taxpayer himself did not investigate the requirements for developing the property and maintained no books_or_records of these investigative activities when an issue arose regarding a sewer trunk line extension several landowners including the taxpayer hired a lobbyist to promote their general interest regarding the extension of a sewer trunk line service to the property the lobbyist attended city council meetings but did not specifically lobby for the extension of the sewer trunk line to the property this court found that the taxpayer was not in the business of developing real_estate at the time he purchased the property and that his postpurchase activities never rose to the level of engaging in a trade_or_business so as to transmute the property into a business venture in christian the taxpayer who had engaged in several real_estate transactions before purchasing a property but had not engaged in the trade_or_business of developing a real_estate subdivision sought investors for the property with the possibility of subdividing it the taxpayer obtained advice regarding the requirements for subdividing the property but did not submit any of the preliminary plans to the county or start the formal subdivision process the taxpayer showed the property to potential investors and other individuals and consulted with several real_estate developers about ways to develop the property but no preliminary plat was submitted no final plat was prepared and no lots were staked out the property remained in the same undeveloped condition as when it was purchased the court found that although the taxpayer consulted with real_estate developers devoted considerable time and effort in planning to develop the property and attempted to attract potential investors and capital the taxpayer never followed through on plans to develop the property into rural residential homesites the taxpayer merely had plans for a potential business which never materialized the court found it significant that the taxpayer made no sales because there were simply no lots to sell petitioners allege that they were engaged in the business of developing and selling the property but testified that they have not sold any lots and no final subdivision plans were ever submitted petitioner husband testified that sales activities were scheduled to begin in but in there were no marketing efforts to solicit contracts nor were there any offers from prospective buyers petitioners expended time energy and money towards the planning and development of their property however it appears that from through most if not all of the development was devoted to planning and not to the sale and actual subdivision of the property petitioners kept and provided records however their development activities were still in the planning and exploratory phase and did not rise to the level of a trade_or_business therefore any expenditures relating to the property were not currently deductible in unless the development project was completely abandoned in that year see sec_195 see also 345_f2d_901 4th cir vacated and remanded on other issues 382_us_68 abandonment sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual the deduction is allowable for losses_incurred in any transaction entered into for profit sec_165 91_tc_396 aff’d without published opinion 940_f2d_1534 9th cir petitioners’ profit_motive is not at issue where a taxpayer abandons a transaction entered into for profit because property used in the transaction has suddenly become useless certain expenditures incurred in the year of abandonment thereby become immediately deductible as an abandonment_loss for the year when such losses were actually sustained 72_tc_481 sec_1_165-2 income_tax regs abandonment of an asset involves actual intent on the part of the owner to abandon it coupled with an affirmative act to carry out that intention 274_us_398 with regard to tangible_property a finding of abandonment requires that the taxpayer satisfy three elements that the property be permanently discarded from use in the taxpayer’s business that it no longer be useful in the taxpayer’s business and that its usefulness in the taxpayer’s business suddenly terminated la port v commissioner 671_f2d_1028 7th cir aff’g tcmemo_1980_355 155_f2d_45 1st cir interpreting a prior version of the regulations aff’g a memorandum opinion of this court sec_1_165-2 income_tax regs the court_of_appeals for the second circuit has stated that abandonment is met only in the event of a permanent abandonment or permanent devotion of the property to a radically different use 144_f2d_115 2d cir substance and not mere form governs in determining a deductible loss frgc inv llc v commissioner tcmemo_2002_276 aff’d 89_fedappx_656 9th cir sec_1_165-1 income_tax regs respondent alleges that petitioners are not entitled to an abandonment_loss deduction as they have not demonstrated that they completely abandoned development plans for the land in in support respondent asserts that petitioners continue to own the property they have not demonstrated that the property is useless nor have they demonstrated that they would not continue their efforts to develop the property in the future petitioners testified that they had completely abandoned the development project in because of a severe decline in the housing market and a change in the wetland laws petitioner husband testified that a new delineation in the wetland laws changing the size of the buffer area resulted in a decrease in the amount of acreage that could be developed consequently according to petitioners the whole business and development plan for the property and the placement of the lots would need to change and petitioners would incur additional costs and expenses as a result of the change although petitioners testified that a change in the wetland laws required them to abandon their development project as then formulated they failed to demonstrate that the change in the laws affected their development efforts in a way which would require a complete abandonment of the development project petitioners’ testimony indicates that the change seemed merely to modify petitioners’ plans for the development of the property in addition despite the change in the wetland laws mjs continued near the end of to seek approval for preliminary subdivision plans in date petitioners submitted an additional escrow payment to the board in date mjs submitted to the board a well location plan and indicated that mjs would submit an application to the health department for a review of the proposed septic systems and wells in addition although the parties stipulated as to the housing market in the year at issue petitioners admitted in correspondence with the internal_revenue_service in that they would revive efforts to develop the land in the event of an economic recovery although petitioners may have since abandoned the project in a year following petitioners have not demonstrated that they completely abandoned the development project in the year at issue consequently petitioners are not entitled to an abandonment_loss deduction for accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 sec_6662 and b imposes a penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty see 116_tc_438 respondent has met his burden sec_6664 provides an exception to the sec_6662 penalty if it is shown that there was reasonable_cause for any portion of the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id petitioners maintained records of their expenses however they were not engaged in an active trade_or_business in the year at issue and failed to present any testimony or information as to why they should not be subject_to the accuracy- related penalty therefore the court sustains respondent’s determination we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
